     Case 8:21-cv-00339-CJC-KES Document 10 Filed 04/06/21 Page 1 of 2 Page ID #:36




 1    RACHEL E. KAUFMAN (Cal. Bar No. 259353)
      KAUFMAN P.A.
 2    400 NW 26th Street
 3    Miami, FL 33127
      Telephone: (305) 469-5881
 4    rachel@kaufmanpa.com
 5    Attorney for Plaintiff and the Putative Classes
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
       TYLER BAKER, individually and on            Case No. 8:21-cv-00339-CJC-KES
11
       behalf of all others similarly situated,
12                                                 NOTICE OF VOLUNTARY
                     Plaintiff,                    DISMISSAL
13

14     v.
15
       AMERICAN ADVISORS GROUP,
16     INC.,
17
                     Defendant.
18

19

20          Plaintiff Tyler Baker hereby gives notice of the dismissal of this action
21
      without prejudice, with each party to bear its own attorneys’ fees and costs.
22

23                                           Respectfully Submitted,
24    Dated: April 6, 2021                   By: /s/ Rachel E. Kaufman
                                             Rachel E. Kaufman (Cal Bar No. 259353)
25
                                             rachel@kaufmanpa.com
26                                           KAUFMAN P.A.
                                             400 NW 26th Street
27

28
     Case 8:21-cv-00339-CJC-KES Document 10 Filed 04/06/21 Page 2 of 2 Page ID #:37




 1                                       Miami, FL 33127
                                         Telephone: (305) 469-5881
 2

 3                                       Attorney for Plaintiff and the putative
                                         Classes
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -2-
      Notice of Dismissal
